The question at issue was whether the defendant kept spirituous liquor for sale illegally. On that question it was proper for him to show that the liquor he was charged with keeping for sale was kept by him as a pharmacist in compounding medicines. But his offer to introduce in evidence hand-bills, as samples of those distributed by him in advertising certain medicines, was properly rejected, in the absence of any evidence or the offer of any evidence to show that liquor was used in compounding those medicines.
Exceptions overruled.
CLARK, J., did not sit: the others concurred.